Name: 1999/702/EC: Commission Decision of 14 October 1999 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2000 (notified under document number C(1999) 3330)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural policy;  information and information processing;  agricultural activity
 Date Published: 1999-10-27

 Avis juridique important|31999D07021999/702/EC: Commission Decision of 14 October 1999 on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2000 (notified under document number C(1999) 3330) Official Journal L 276 , 27/10/1999 P. 0019 - 0020COMMISSION DECISIONof 14 October 1999on the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community in 2000(notified under document number C(1999) 3330)(1999/702/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Decision 94/370/EEC(2), and in particular Article 32 thereof,Whereas:(1) in drawing up the list of programmes of checks aimed at the prevention of zoonoses qualifying for a financial contribution from the Community for 2000, and each programme, both the interest of each programme for the Community and the volume of available appropriations must be taken into account;(2) the Member States have supplied the Commission with the information enabling it to assess the interest for the Community of providing a financial contribution to the programmes for 2000;(3) the Commission has examined each of the programmes submitted by the Member States from both the veterinary and the financial point of view;(4) the amounts of the contribution shown in the Annex to this Decision are indicative;(5) the level of the financial participation of the Community shall be determined for each programme in accordance with the budgetary situation;(6) the programmes on the list set out in this Decision will have to be approved individually at a later date, where appropriate amended or supplemented by additional information received from the Member State concerned;(7) the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. The programmes listed in the Annex hereto shall qualify for a financial contribution from the Community in 2000.2. For each programme as referred to in paragraph 1, the proposed rate and amount of the Community financial contribution shall be as set out in the Annex.Article 2The Decision is addressed to the Member States.Done at Brussels, 14 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 168, 2.7.1994, p. 31.ANNEXList of programmes - proposed rate and amount of the Community financial contribution>TABLE>